36 So.3d 919 (2010)
Osvaldo CACERES, Appellant,
v.
SEDANO'S SUPERMARKETS and John Eastern Co., Inc., Appellees.
No. 1D09-5962.
District Court of Appeal of Florida, First District.
June 9, 2010.
William F. Souza of The Law Offices of William F. Souza, P.A., North Miami Beach, for Appellant.
Barbara K. Case of Angones, McClure & Garcia, P.A., Miami, for Appellees.
PER CURIAM.
Osvaldo Caceres appeals an order of the Judge of Compensation Claims (JCC) enforcing a settlement agreement. Because the severance agreement and release, which the JCC concluded was a material part of the overall settlement agreement, provides that Caceres may revoke the agreement within seven days following the date of execution of the agreement, and because Caceres expressly rejected the settlement prior to executing the settlement documents, the JCC erred in finding the parties had reached a settlement of the workers' compensation case. See Jones v. Miami-Dade Cmty. Coll., 933 So.2d 1221 (Fla. 1st DCA 2006).
REVERSED.
WOLF, KAHN, and ROBERTS, JJ., concur.